       Case 1:20-mj-00074-SKO Document 18 Filed 11/25/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   BENJAMIN ASA GERSON NY BAR #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   FABIAN GARCIA-PALACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:20-mj-00074-SKO
12                       Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Hon. Erica P. Grosjean
14   FABIAN GARCIA-PALACIO,
15                      Defendant,
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Fabian Garcia-Palacio’s order of release condition (7)(n) be modified to
19   allow Mr. Garcia-Palacio to attend a family Thanksgiving gathering at his aunt’s home in Fresno,
20   California, on November 26, 2020, from 12:00 p.m. until 12:00 a.m. At all times, Mr. Garcia-
21   Palacio would be accompanied by and be in the presence of his mother, Perla Gonzalez, who is
22   the court-approved third-party custodian. Travel would be authorized directly to and from the
23   aunt’s home. The address has been supplied to pretrial services and will be sent to the court
24   under separate cover. No other stops or detours allowed. Mr. Garcia-Palacio has complied with
25   all terms of his release to date and has done particularly well in the Better Choices program.
26          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
27   Frank Guerrero has no objection to the requested modification. The Government does not object.
28   ///
       Case 1:20-mj-00074-SKO Document 18 Filed 11/25/20 Page 2 of 2


 1                                                           Respectfully submitted,
 2                                                           McGREGOR SCOTT
                                                             United States Attorney
 3
 4   DATED: November 24, 2020                                 /s/ Justin J. Gilio
                                                             JUSTIN J. GILIO
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 8
 9   DATED: November 24, 2020                                /s/ Benjamin Gerson
                                                             BENJAMIN GERSON
10                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
11                                                           FABIAN GARCIA-PALACIO
12
13                                                ORDER
14            IT IS SO HEREBY ORDERED that the Home Detention portion of pretrial release
15   condition (7)(n) be modified to allow Mr. Garcia-Palacio on November 26, 2020, to spend
16   Thanksgiving at his mother’s house in Coarsegold for a family gathering from 12:00 p.m. until
17   12:00 a.m., in the immediate presence of his Third-Party Custodian Perla Gonzalez at all times.
18            All other conditions remain in full force and effect.
19
     IT IS SO ORDERED.
20
21   Dated:     November 24, 2020                                     /s/   Sheila K. Oberto      .
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

      Garcia-Palacio: Stipulation                      -2-
      to Modify Pretrial Release
